Title: To Benjamin Franklin from Patience Wright, 7 March 1777
From: Wright, Patience
To: Franklin, Benjamin


My much Honoured Friend
Pall-mall Merch 7th [1777]
Sir, your thorow knowledg of me, and my Princples and actions makes it not nesscery for me to apoligize for writing to you.
I was very ancious for a opertunity to be of Som use in the great work of doing good to mankind. But now I see and behold gad ordreth all thing by His wise Provedence and things are all in the universial Course Set in order by him and all I Can do is only Pray for you as the means to bring about a wise and Safe Peace.
My daughter wrote to you Informing you of the Case of m. Platt now in Newgate for Rebelion Comitted in Sevannah in Georgea in year 1775 4 month before the Coloney, was Declared Rebels the wondrful method taken to Convince us of our Safe Situation. I make no Doubt but your great Knowledge of human Nature and humane temper with a Desere to do all the good you Can you will so ordr that Eithr Platt be Imeadatly set at liberty or Exchangd for another prisioner or Som money be Sent to Support him in His unjust Confinement. A Letter from you to the alldmen of London or to some other of those who have Power it will Spirit up those good honest men (for Some thir are) who will Se that Justice be done if he be Brot to trial. We are now Impatient for your advise how to proced as youl See per the news papr his Case and the procedings against him. We keept in the Dark with all the movements of govrment and hope light to brake in upon us by som divine Spark Kindled in you or those providenc makes his agents.

Mr. Scayr is now at Leberty to atend your Comands and if you think proper will See you. My vanity promps me to think I Can entertan you if permited to write. Pray Sir Suffer me to troubel you with my Scraps of papr as I formely did in Craven Street. Small begining and Some time a Slight hint to a wise man from a honest heart may do wonders. Our Stocks is a meteriel object to our leading People and to Save ther money they Let go ther Contry &c.
Ld. Dunmore Spent much time to Convince me of the week and wicked americean Rebelion this day and the Impudence of Captn. Weeks to take the Swallow Sloop war the Kings Packet and to Sell the Kings Ship at Public Sail in France is a thing he dont Like. He tells the King, “americea will very Soon be tired of doct. Franklngs Condoct” as also that thy now wish for Peace most heartly. May the great Ruler of the Earth give you health and Contune your life a Blessing to all mankind is the most heaty Prayr of sir your faithful humble servant
Patience Wright

I keep a Jurnal of meteriel Events and I wish to here from my Relations and friends in Philadelphia. Pray favor me with a line. My Children Joyne me in duty and good wishes. All Lettr are Said to be opend at the Post office So it is not meteriel what I write here.
Dr. F--

 
Notation: Wright Pall-mall 7th. March
